                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


MICHAEL D. BENSON,

                 Plaintiff,

                 v.                                                 CASE NO. 18-3237-SAC

STATE OF KANSAS,
et al.,

                 Defendants.

                                   MEMORANDUM AND ORDER

        Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

detained at the Shawnee County Jail in Topeka, Kansas. The Court granted Plaintiff leave to

proceed in forma pauperis. Plaintiff’s allegations in his Complaint involve his state criminal

proceedings. Plaintiff alleges that documents were falsified and he was charged in retaliation for

filing a civil rights action in this Court in Case No. 18-3178-SAC. Plaintiff alleges that his civil

rights were violated on August 2, 2018,1 when he was denied due process, received ineffective

assistance of counsel, and was selectively and vindictively prosecuted in Case No. 18-cr-1447 in

Shawnee County, Kansas. Plaintiff names as defendants the State of Kansas and (fnu) (lnu)

District Attorney.

        Plaintiff’s civil rights Case No. 18-3178-SAC was filed in this Court on July 25, 2018.

See Benson v. Topeka Police Dep’t, Case No. 18-3178-SAC (Kansas District Court). An online

Kansas District Court Records Search indicates that Case No. 18-cr-1447 was filed in Shawnee

County on June 12, 2018, prior to the filing of Plaintiff’s civil rights case. On August 2, 2018,

Plaintiff pleaded nolo contendere to Interference with LEO, obstruct/resist/oppose misdemeanor

1
   Case No. 18-cr-1447 was filed on June 12, 2018, and was disposed of on August 2, 2018, when Plaintiff entered
his plea.

                                                       1
warrant service or execution, and was placed on twelve months of supervised probation. See

State v. Benson, Case No. 18-cr-1447 (Shawnee County District Court). Plaintiff’s probation

was subsequently revoked for violations of his conditions of probation. Id.                   Plaintiff’s state

criminal case charging him with Aggravated Domestic Battery, Attempted Aggravated Assault,

Criminal Possession of Weapon by a Felon, Interference with LEO, Criminal Threat, and

Use/Possess With Intent to Use Drug Paraphernalia, is still pending. See State v. Benson, Case

No. 18-cr-1359 (Shawnee County District Court). Plaintiff pleaded guilty to several of the

charges and sentencing is scheduled for July 26, 2019. Id.2

        On June 21, 2019, the Court entered a Memorandum and Order and Order to Show Cause

(Doc. 17) (“MOSC”), granting Plaintiff until July 19, 2019, in which to show good cause why

his Complaint should not be dismissed. In the MOSC, the Court found that the State of Kansas

and its agencies are absolutely immune from suits for money damages under the Eleventh

Amendment. The Eleventh Amendment presents a jurisdictional bar to suits against a state and

“arms of the state” unless the state waives its immunity. Peterson v. Martinez, 707 F.3d 1197,

1205 (10th Cir. 2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam

Auth., 577 F.3d 1255, 1258 (10th Cir. 2009)). Therefore, in the absence of some consent, a suit

in which an agent or department of the state is named as a defendant is “proscribed by the

Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

        The Court also found in the MOSC that Plaintiff’s claims against the District Attorney

fail on the ground of prosecutorial immunity. Prosecutors are absolutely immune from liability

for damages in actions asserted against them for actions taken “in initiating a prosecution and in



2
   Plaintiff has another case pending based on charges of Aggravated Domestic Battery and Domestic Battery, with
a pretrial hearing scheduled for June 28, 2019. See State v. Benson, Case No. 19-cr-524 (Shawnee County District
Court).

                                                       2
presenting the State’s case.” Imbler v. Pachtman, 424 U.S. 409, 431 (1976). Plaintiff’s claims

concerning his criminal case fall squarely within the prosecutorial function.

       The Court also found that to the extent Plaintiff challenges the validity of any sentence or

conviction in his state court criminal cases, his federal claim must be presented in habeas corpus.

“[A] § 1983 action is a proper remedy for a state prisoner who is making a constitutional

challenge to the conditions of his prison life, but not to the fact or length of his custody.” Preiser

v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When the legality of a confinement is

challenged so that the remedy would be release or a speedier release, the case must be filed as a

habeas corpus proceeding rather than under 42 U.S.C. § 1983, and the plaintiff must comply with

the exhaustion of state court remedies requirement. Heck, 512 U.S. at 482; see also Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000) (exhaustion of state court remedies is required by

prisoner seeking habeas corpus relief); see 28 U.S.C. § 2254(b)(1)(A) (requiring exhaustion of

available state court remedies). “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court. In other words, the state prisoner

must give the state courts an opportunity to act on his claims before he presents those claims to a

federal court in a habeas petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see

Woodford v. Ngo, 548 U.S. 81, 92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982);

Therefore, any claim challenging his state sentence is not cognizable in a § 1983 action.

       Likewise, before Plaintiff may proceed in a federal civil action for monetary damages

based upon an invalid conviction or sentence, he must show that his conviction or sentence has

been overturned, reversed, or otherwise called into question. Heck v. Humphrey, 512 U.S. 477

(1994). If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.



                                                  3
Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

         whether a judgment in favor of the plaintiff would necessarily imply the invalidity
         of his conviction or sentence; if it would, the complaint must be dismissed unless
         the plaintiff can demonstrate that the conviction or sentence has already been
         invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has not alleged that his

conviction or sentence has been invalidated.

         Plaintiff has failed to respond to the MOSC by the deadline, and the Court finds that this

case should be dismissed for failure to state a claim as set forth in the MOSC.

         IT IS THEREFORE ORDERED THAT this case is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated in Topeka, Kansas, on this 26th day of July, 2019.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                 4
